The objection that the record does not show that the appellate court had jurisdiction, either by a notice of appeal or appearance, is not tenable. It is to be observed that the judgment was rendered in the District Court. In that court the defendant brought an action, and recovered a judgment of $1,000, which was reversed in the Supreme Court, and remitted to the District Court, with directions to allow a counter-claim in favor of the defendant in that action, who is the plaintiff in the present action. The District Court, in pursuance of such direction, rendered the judgment upon which this action is brought.
No question is made as to the original jurisdiction of the District Court. By the constitution of California the Supreme Court has general appellate jurisdiction of judgments rendered in the District Court, and having entertained and acted upon the appeal, jurisdiction by a proper notice is presumed. The attorneys for the plaintiff in that action are presumed to have had notice, and that they appeared in the *Page 281 
appellate court. There was no effort to prove the absence of facts necessary to jurisdiction. The book containing the laws of the State, and constitution, was sufficiently proved.
The judgment should be affirmed.
All concur.
Judgment affirmed.